Citation Nr: 0916506	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969, and from December 1970 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for low back and left 
hip disabilities, to include as secondary to his service-
connected left foot disability, and denied his claim of 
entitlement to a rating higher than 20 percent for a left 
foot disability.

The issue of entitlement to an increased rating for a left 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran developed a back disability manifested by 
deviation of the thoracolumbar spine as a result of his 
service-connected left foot disability.

2.  The Veteran developed a left hip disability manifested by 
limitation of motion as a result of his service-connected 
left foot disability.


CONCLUSIONS OF LAW

1.  The Veteran's back disability manifested by deviation of 
the thoracolumbar spine is proximately due to or the result 
of the service-connected left foot disability.  38 U.S.C.A. 
§§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

2.  The Veteran's left hip disability manifested by 
limitation of motion is proximately due to or the result of 
the service-connected left foot disability.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that he developed low back and left hip 
disabilities as a result of his service-connected left foot 
disability.  Specifically, he asserts that his left foot 
disability resulted in an altered gait, which, over time, 
resulted in disabilities of the low back and left hip.

In support of his claim, the Veteran submitted numerous 
letters from his treating chiropractor, dated in September 
2004, January 2005, April 2006, and March 2007, in which the 
chiropractor explained that the Veteran's low back and left 
hip disabilities are causally related to his service-
connected left foot disability.  In the January 2005 and 
April 2006 letters, the chiropractor explained that the 
injury the Veteran sustained to his left foot in service, and 
the surgical reconstruction he underwent thereafter, resulted 
in the Veteran not being able to bear weight normally on the 
left foot.  His abnormal weight bearing (altered gait) 
changed the carrying angle forces or stress loading into his 
knees and hips.  Over time, the alteration of forces resulted 
in permanent changes to the bone and muscular structures, 
with resultant damage to the hip and low back.  The Veteran 
received regular treatment for the loss of specific joint 
function and specific muscle weakness resulting from his 
altered gait.

On VA examination in February 2005, the VA examiner concurred 
with the chiropractor's assessments.  The examiner noted that 
as a result of his service-connected left foot and ankle 
disability, the Veteran had developed a gait disturbance, 
which the examiner determined had caused a number of other 
difficulties, including with his left hip and back.  Physical 
examination revealed decreased range of motion of the left 
hip and a 10 degree deviation of the spine to the left.  On 
the swing phase of his gait, the Veteran's left foot was 
observed to be unable to swing in a normal fashion.  He had 
to laterally rotate his hip and leg around to compensate for 
the lack of dorsiflexion in his left ankle.  Secondary to 
this, he had a limp favoring his right lower extremity.  The 
examiner opined that the gait abnormality attributable to the 
service-connected left foot disability had at least as likely 
as not caused his left hip and low back abnormalities: 
deviation of the spine and limited range of motion of the 
left hip.  The examiner acknowledged that this assessment was 
supported by the Veteran's chiropractor.

As both the Veteran's chiropractor and the VA examiner 
determined that his low back and left hip disabilities are 
related to the gait disturbance resulting from his service-
connected left foot disability, and there is no evidence to 
the contrary, the Board concludes that the preponderance of 
the evidence is in favor of the claims for service 
connection, and that service connection for low back and left 
hip disabilities, secondary to the service-connected left 
foot disability, is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 
6 Vet. App. 52 (1993).

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  





ORDER

Service connection for a back disability manifested by 
deviation of the thoracolumbar spine, secondary to the 
service-connected left foot disability, is granted.

Service connection for a left hip disability manifested by 
limitation of motion, secondary to the service-connected left 
foot disability, is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to an increased rating for a left 
foot disability (tarsonavicular arthritis).

The Veteran is currently in receipt of a 20 percent 
evaluation for his service-connected left foot disability, 
based upon limitation of motion of the ankle.  In addition to 
limitation of motion of the ankle, however, the record 
reflects that the Veteran's left foot disability is 
productive of weakened bones, muscle atrophy, and 
deterioration of the tendons in his foot and ankle, secondary 
to avascular necrosis.  The 20 percent rating currently in 
effect does not take into consideration this additional 
disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Because on VA examination in February 
2005, the most recent VA examination, the examiner did not 
discuss the muscular and nerve impairment related to the 
service-connected injury, the Board finds that an additional 
examination, taking into consideration the severity of that 
associated disability, is necessary.

Finally, because the most recent VA clinical records of 
record are dated in September 2004, and the Veteran has 
continued to receive treatment for his left foot disability 
since that time, records dated since September 2004 should be 
associated with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the 
Huntsville, Alabama, VA outpatient 
clinic, and from the VA Medical Center 
in Birmingham, Alabama, dated from 
October 2003 to the present.

2.  Schedule the Veteran for an 
appropriate examination to determine 
the current nature and severity of the 
Veteran's service-connected left foot 
disability.  The claims file must be 
made available to the VA examiner, and 
the examiner should review the file 
prior to the examination.  The examiner 
must indicate in the report of 
examination that the claims file was 
reviewed.  All appropriate studies, 
including X-rays and range of motion 
studies of the left ankle, reported in 
degrees, should be accomplished.  The 
examiner should additionally address 
the current severity of any 
neurological residuals, including 
muscle atrophy, deterioration of the 
tendons in his foot and ankle, and 
weakening of bones, associated with the 
Veteran's service-connected disability.  
The rationale for all opinions, with 
citation to relevant medical findings, 
must be explained in detail.

3.  Then, readjudicate the claim, to 
include consideration as to whether 
referral for the assignment of an 
extraschedular rating for the service-
connected left foot disability is 
warranted.  If action remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


